Citation Nr: 1600422	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  07-17 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C on a direct basis.

2.  Entitlement to service connection for hepatitis C on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.  His service included a tour of duty in Vietnam and his decorations include the Purple Heart, Combat Infantryman Badge and Vietnamese Cross of Gallantry with Palm.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The issue of entitlement to service connection for hepatitis C has been bifurcated to service connection for hepatitis C on a direct basis and service connection for hepatitis C as secondary to his service-connected posttraumatic stress disorder (PTSD), as noted on the title page, to comport with the evidence of record.  The Board notes that VA is free to dismember a claim and adjudicate it in separate pieces.  Tyrues v. Shinseki 23 Vet. App. 166, 178-79 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (2012; Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).  See also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process).

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This appeal was previously before the Board in February 2013 and September 2014 at which times the case was remanded for further development.

The Veteran provided testimony before the undersigned Veterans Law Judge at a Board video conference hearing in July 2014.  A transcript of the hearing has been associated with the claims file.  

The issue of entitlement to service connection for hepatitis C as secondary to PTSD is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2003 rating decision, the RO denied the claim of entitlement to service connection for hepatitis C on the basis that the disability was not shown in service and was not shown to be related to service.  The Veteran did not timely appeal the decision, nor did he submit new and material evidence within the one-year period.

2.  Evidence received since the July 2003 rating decision denying service connection for hepatitis C on a direct basis is cumulative.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision denying service connection for hepatitis C is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).
 
2.  Evidence received since the July 2003 rating decision is not new and material and the claim for hepatitis C on a direct basis is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In an application to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claims for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In this case, the RO sent the Veteran a letter in March 2006 that complies with statutory notice requirements.  Therein, the RO notified the Veteran of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in this matter.  Also, the RO notified the Veteran by letter dated in June 2005 of the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim for hepatitis C was previously denied.  The RO further informed the Veteran of the risk factors for hepatitis C.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  For a claim to reopen a finally adjudicated claim, VA will provide a medical examination or obtain an opinion only if new and material evidence is presented or secured.  Id. 

During the July 2014 Board video conference hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  Moreover, the Veteran's representative signed a 30 day waiver form in May 2015 informing the RO that the Veteran had no additional evidence to submit.  He requested that the appeal be immediately forwarded to the Board.  The Board finds that all necessary development has been accomplished with respect to the claim to reopen service connection for hepatitis C on a direct basis, and therefore appellate review may proceed without prejudice to the Veteran.

Law & Regulations

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decision makers which bear directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  Id.  Section 1154(b)'s presumption may be rebutted only by clear and convincing evidence.  Id.  

Several risk factors for hepatitis C have been recognized by VA.  These include: transfusion of blood or blood product before 1992, organ transplant before 1992, hemodialysis, tattoos, body piercing, intravenous drug use (from shared instruments), high-risk sexual activity, intranasal cocaine (from shared instruments), accidental exposure to blood products as a health care worker, combat medic, or corpsman by percutaneous (through the skin) exposure or mucous membrane exposure, and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or the sharing of toothbrushes or shaving razors.  VA Training Letter 01-02 (April 17, 2001); VA Training Letter 98-110 (November 30, 1998).
Analysis

Here, the last final denial of the claim for service connection for hepatitis C was a July 2003 rating decision.  The pertinent evidence of record at the time of that decision includes the Veteran's 1967 enlistment and July 1969 separation examination reports which do not show that he had hepatitis C.  It also includes VA treatment records from 2001 to 2003, including a June 2001 record which is the first evidence that notes that the Veteran had a history of hepatitis C.  These records also note that the Veteran had a history of alcohol and drug abuse.  

As far as statements, the record prior to July2003 contains the Veteran's April 2003 assertion that his hepatitis C is a result of receiving a blood transfusion during surgery for a shrapnel fragment wound in Vietnam.

Pertinent evidence received after July 2003 includes the Veteran's hearing testimony that he probably received a blood transfusion in service in 1968 based on the nature of his injures and size of his wound.  However, he admitted that he had passed out on the helicopter and woke up 10 days later and did not have any other evidence to substantiate that he had had a blood transfusion other than his hepatitis C diagnosis.  

Also on file after July 2003 are VA treatment records showing continuing treatment for hepatitis C.  In addition, there are new service treatment records showing that the Veteran had been hospitalized in August 1968 for shrapnel wounds to his right shoulder and left arm.  These records do not show that he ever received a blood transfusion.  

In sum, the evidence received since the July 2003 decision reveals continuing treatment for hepatitis C and similar assertions that it is due to a blood transfusion in service.  However, the new evidence does not relate to a previously unestablished fact necessary to substantiate the claim - i.e., a nexus to service - as there is still no link between the Veteran's hepatitic C and service other than the Veteran's cumulative conjectural statements to that effect.  In fact, the weight of the new evidence is against a link between the postservice diagnosis of hepatitis C and service.  In this regard, a VA examiner in April 2012 reported that if it could be documented that the Veteran underwent a transfusion in service, his hepatitic C would be as likely as not secondary to that transfusion.  However, he went on to report that the Veteran's service medical records on file did not show a transfusion and that review of the records and physical examination of the shell fragment wound site makes it appear that transfusion was probably not required.  Moreover, the new service treatment records regarding the Veteran's hospitalization in August 1968 do not show that the Veteran was given a blood transfusion.  Consequently, with respect to the claim for service connection for hepatitis C on a direct basis, the newly submitted evidence does not relate to the bases for the prior implied denial - that is, a nexus to service.

For the foregoing reasons, the evidence submitted since the July 2003 decision denying service connection for hepatitis C on a direct basis is cumulative of the evidence already of record and does not relate to any of the bases for the prior denial.  The evidence is therefore not new and material and reopening the claim for service connection for hepatitic C on a direct basis is not warranted.

Although the threshold to reopen is low, such threshold is not met in this case.  See Shade, 24 Vet. App. at 118.  The benefit-of-the-doubt doctrine is therefore not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen unless the threshold burden of submitting new and material evidence has been met).



ORDER

The application to reopen the claim for service connection for hepatitis C on a direct basis is denied.


REMAND

The Veteran is presently service connected for PTSD.  The VA National Center for PTSD fact sheet notes a general susceptibility to drug addiction among veterans afflicted with PTSD.  With this in mind, there is evidence on file that dates the Veteran's drug abuse history to his period of service.  In this regard, there are VA hospital records that show that the Veteran underwent a 28 day rehabilitation program in June 1986 for substance abuse.  His noted history at that time includes drinking problems and cocaine abuse since age 18, and heroin abuse since age 19.  This dates the substance abuse to the time of the Veteran's service.  Moreover, there is an April 2002 VA examination report which notes that in terms of PTSD symptoms, the Veteran exhibited persistent avoidance of associated stimuli, including trying to avoid thoughts and feelings associated with the trauma and "used to drink or use drugs to feel high and not feel bothered".  

While compensation for disorders incurred through willful misconduct, to include the abuse of alcohol or drugs, is generally precluded as a matter of law, see 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301 (2015); see also VAOPGPREC 2-97 (Jan. 16, 1997, where the record establishes that the willful misconduct in question is secondary to, or symptomatic of, a service-connected disability, compensation for the secondary disorder will be allowed.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Thus, entitlement to service connection for hepatitis C would be warranted if it were due to intravenous drug use that was proximately due to, the result of, or aggravated by, the Veteran's service connected PTSD.  Id.  

Accordingly, as a claim for service connection for hepatitis C as secondary to the service-connected PTSD has not been previously addressed, it must be addressed on a de novo basis.  Harder v. Brown, 5 Vet. App. 183 (1993) (treating a secondary service connection claim as separate and distinct from a direct service connection claim, and reviewing the latter on a de novo basis while treating the former as an application to reopen).  This includes providing the Veteran was adequate notice of the requirements for secondary claims.

Moreover, under the VCAA, VA must provide an examination when there is competent evidence of a disability that may be associated with another service connected disability, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(4)(i)(C) (specifically noting indication of association with a service connected disability, in addition to service, as a basis for satisfying this criterion).  The threshold for finding that a disability may be associated with service connected disability is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As indicated above, there is sufficient evidence to meet this low threshold and VA is required to obtain an examination in this case to determine whether the Veteran's drug abuse is related to his service connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA compliant notice for a secondary service connection claim. 

2. Schedule the Veteran for a VA examination to determine the etiology of his hepatitis C.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first indicate whether the Veteran's PTSD either (a) caused or (b) aggravated any drug abuse intravenously or intranasal cocaine.

A complete rationale should accompany any opinion provided with consideration of the VA National Center for PTSD fact sheet.
 
3.  After the above development has been completed, readjudicate the claim of entitlement to service connection for hepatitis C on a secondary basis.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


